Examiner’s Comments
1.	This office action is in response to the application received on 11/1/2019.
	Claims 1-18 are pending and have been examined on the merits.
	Claims 1-18 are allowed over the prior art of record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/31/2020 and 5/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, the combination of the structural elements recited in claims 1 and 8 is what make the claimed subject matter allowable over the prior arts of record. 
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious and a spring clip supported on the inner housing portion of the shell housing, the spring clip having a locking tang and an engagement portion, wherein the spring clip is movable from a first position in which the engagement portion extends across the central bore of the of the inner 
The prior art of record (US 5271543) does not show the spring clip having a lock tang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/21/2021